

102 S4622 IS: Brown v. Board of Education National Historic Site Expansion Act
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4622IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Coons (for himself, Mr. Graham, Mr. Warner, Mr. Scott of South Carolina, Mr. Kaine, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Act entitled Act to provide for the establishment of the Brown v. Board of Education National Historic Site in the State of Kansas, and for other purposes to provide for inclusion of additional related sites in the National Park System, and for other purposes.1.Short titleThis Act may be cited as the Brown v. Board of Education National Historic Site Expansion Act.2.Expansion of the Brown v. Board national historic siteIn order to honor the civil rights stories of struggle, perseverance, and activism in the pursuit of education equity, the Act entitled Act to provide for the establishment of the Brown v. Board of Education National Historic Site in the State of Kansas, and for other purposes approved October 26, 1992 (Public Law 102–525; 106 Stat. 3438 et seq.) is amended as follows:(1)In section 101, by adding at the end the following new paragraph: (3)The terms affiliated area and affiliated areas mean one or more of the locations associated with the four court cases included in Brown v. Board of Education of Topeka described in section 102(a)(8), (9), and (10)..(2)In section 102(a)—(A)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively;(B)by inserting after paragraph (2), the following:(3)The Brown case was joined by four other cases related to school segregation pending before the Supreme Court (Briggs v. Elliott, filed in South Carolina; Davis v. County School Board of Prince Edward County, Spottswood Thomas Bolling, et al., Petitioners, v. C. Melvin Sharpe, President of the District of Columbia Board of Education, et al., filed in Virginia; Gebhart v. Belton, filed in Delaware; and Bolling v. Sharpe, filed in the District of Columbia) and consolidated into one case named Brown v. Board of Education of Topeka.(4)A 1999 historic resources study examined the five cases included in Brown v. Board of Education of Topeka and found each to be nationally significant and to contribute unique stories to the case for educational equity.; and(C)by inserting after paragraph (6) (as so redesignated by this section), the following: (7)Summerton High School in South Carolina, the all-White school that refused to admit the plaintiffs in Briggs v. Elliott, has been listed on the National Register of Historic Places in recognition of its national significance and is used as administrative offices for Clarendon School District 1. Other sites include former Scott’s Branch High School, an equalization school constructed for African-American students in 1951 to provide facilities comparable to those of White students and that is now the Community Resource Center owned by Clarendon School District 1.(8)Robert Russa Moton School, the all-Black school in Farmville, Virginia, which was the location of a student-led strike leading to Davis v. County School Board of Prince Edward County, Spottswood Thomas Bolling, et al., Petitioners, v. C. Melvin Sharpe, President of the District of Columbia Board of Education, et al., has been designated a National Historic Landmark in recognition of its national significance. The school, now the Robert Russa Moton Museum, is governed by the Moton Museum, Inc., and affiliated with Longwood University.(9)Howard High School in Wilmington, Delaware, an all-Black school to which plaintiffs in Belton v. Gebhart were forced to travel, has been designated a National Historic Landmark in recognition of its national significance. Now the Howard High School of Technology, it is an active school administered by the New Castle County Vocational-Technical School District. The all-White Claymont High School, which denied plaintiffs admission, is now the Claymont Community Center administered by the Brandywine Community Resource Council, Inc. The Hockessin School #107C (Hockessin Colored School) is the all-Black school in Hockessin, Delaware that one of the plaintiffs in Belton v. Gebhart was required to attend with no public transportation provided. The former Hockessin School building is utilized by Friends of Hockessin Colored School #107, Inc. as a community facility.(10)John Philip Sousa Junior High School in the District of Columbia, the all-White school that refused to admit plaintiffs in Bolling v. Sharpe, has been designated a National Historic Landmark in recognition of its national significance. John Philip Sousa Junior High School, now John Philip Sousa Middle School, is owned by the District of Columbia Department of General Services and administered by the District of Columbia Public Schools..(3)In section 102(b)(3)—(A)by inserting , protection, after preservation;(B)by inserting , Kansas; Summerton, South Carolina; Farmville, Virginia; Wilmington and Hockessin, Delaware; and the District of Columbia after Topeka; and(C)by inserting and the context of Brown v. Board of Education after civil rights movement.(4)In section 103, by inserting after subsection (b) the following:(c)Boundary adjustment(1)In generalIn addition to land described in subsection (b), the historic site shall consist of land and interests in land identified as Summerton High School and Scott’s Branch High School located in Clarendon County, South Carolina, after such land, or interests in land, is acquired by the Secretary and the determination is made under paragraph (2).(2)Determination by secretaryThe historic site shall not be expanded until the date on which the Secretary determines that a sufficient quantity of land, or interests in land, has been acquired to constitute a manageable park unit.(3)NoticeNot later than 30 days after the date on which the Secretary makes a determination under paragraph (2), the Secretary shall publish in the Federal Register notice of the expansion of the historic site.(4)MapAfter the determination in subsection (2), the Secretary shall publish a new map of the historic site to include land or interests in land acquired under this subsection..(5)In section 104—(A)by striking section 103(b) and inserting subsections (b) and (c) of section 103; (B)by striking : Provided, however, That the inserting The; and(C)by adding before the final period the following: nor by condemnation of any land or interest in land within the boundaries of the historic site.(6)In section 105(c), by inserting before the final period the following: in Topeka, Kansas. After the boundary adjustment under section 103(c), the Secretary shall prepare and submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a general management plan for the historic site locations in Clarendon County, South Carolina.(7)By inserting after section 105, the following:106.Establishment of the Brown v. Board of Education affiliated areas(a)In GeneralThe locations associated with the three court cases included in Brown v. Board of Education of Topeka described in sections 102(a)(8), (9), and (10) are established as affiliated areas of the National Park System.(b)AdministrationThe affiliated areas shall be managed in accordance with—(1)this section; and(2)any law generally applicable to units of the National Park System.(c)General management plan(1)In generalNot later than two years after the date of the enactment of this Act, the Secretary, in consultation with the management entity of each affiliated area, shall develop a general management plan for each of the affiliated areas in accordance with section 100502 of title 54, United States Code. The general management plan shall—(A)be prepared in consultation and coordination with the interested State, county, and local governments, management entities, organizations, and interested members of the public associated with the affiliated area;(B)identify, as appropriate, the roles and responsibilities of the National Park Service and management entity in administering and interpreting the affiliated area in such a manner that it does not interfere with existing operations and continued use of existing facilities; and(C)require the Secretary to coordinate the preparation and implementation of the management plan and interpretation of the affiliated area with the Brown v. Board of Education National Historic Site.(2)Public commentThe Secretary shall—(A)hold not less than one public meeting in the general proximity of each affiliated area on the proposed general management plan, including opportunities for public comment; and(B)publish the draft general management plan on the internet and provide an opportunity for public comment.(3)TransmittalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall transmit the general management plan for each affiliated area developed under subparagraph (1) to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.(d)Management entityThe organizations described in paragraphs (8), (9), and (10) of section 102(a) shall be the management entity for its respective affiliated area.(e)Cooperative agreementsThe Secretary may provide technical assistance and grants and enter into cooperative agreements with the management entity for each affiliated area to provide financial assistance for the marketing, marking, interpretation, and preservation of the respective affiliated area.(f)Land useNothing in this section affects land use rights of private property owners within or adjacent to the affiliated areas, including activities or uses on private land that can be seen or heard within the affiliated areas and the authorities for management entities to operate and administer the affiliated areas.(g)Limited role of the secretaryNothing in this section authorizes the Secretary to acquire property in an affiliated area or to assume overall financial responsibility for the operation, maintenance, or management of an affiliated area. Each affiliated area shall continue to be owned, operated, and managed by its respective public and private owners. .(8)By redesignating section 106 as section 107.(9)In section 107 (as so redesignated by this subsection), by inserting before the period the following: at the historic site, and there is authorized to be appropriated such sums as are necessary to carry out sections 103(c) and 106. 